     Case 2:19-cv-00179-KJM-DMC Document 21 Filed 03/25/19 Page 1 of 3


 1    John A. Vogt (State Bar No. 198677)
      javogt@jonesday.com
 2    Edward S. Chang (State Bar No. 241681)
      echang@jonesday.com
 3    JONES DAY
      3161 Michelson Drive
 4    Suite 800
      Irvine, CA 92612.4408
 5    Telephone: +1.949.851.3939
      Facsimile: +1.949.553.7539
 6
      Attorneys for Defendants
 7    LMB MORTGAGE SERVICES, INC.,
      D/B/A LOWERMYBILLS.COM AND CPL
 8    ASSETS, LLC, D/B/A CORE DIGITAL
      MEDIA
 9
                                   UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13
     BILL HANSEN, individually and on behalf       Case No. 2:19-cv-00179-KJM-DMC
14   of all others similarly situated,
                                                   Assigned to Hon. Kimberly J. Mueller
15                    Plaintiff,
                                                   DEFENDANT CPL ASSETS, LLC
16         v.                                      d/b/a CORE DIGITAL MEDIA’S
                                                   CERTIFICATE OF INTERESTED
17   CPL ASSETS, LLC, d/b/a/ CORE DIGITAL          PARTIES
     MEDIA; LMB MORTGAGE SERVICES,
18   INC., d/b/a LOWERMYBLLS.COM; and              Complaint filed: January 29, 2019
     DIGITAL MEDIA SOLUTIONS, LLC, d/b/a           FAC filed:       March 4, 2019
19   DCMG;

20                    Defendants.

21

22

23

24

25

26

27

28
     Case 2:19-cv-00179-KJM-DMC Document 21 Filed 03/25/19 Page 2 of 3


 1          Under Federal Rule of Civil Procedure 7.1, the undersigned, attorney of record for CPL

 2   Assets, LLC, d/b/a Core Digital Media (“CPL”), certifies that the following may have a direct,

 3   pecuniary interest in the outcome of this case. This certification is made to enable the Court to

 4   evaluate possible disqualification or recusal:

 5              1. Parent Companies:       CPL is 100% owned by LMB OpCo, LLC, a privately owned

 6                  Delaware limited liability company.

 7              2. Publicly Held Companies:           None.

 8
     Dated: March 25, 2019
 9

10                                                     JONES DAY
11

12                                                     By:
13                                                     John A. Vogt (State Bar No. 198677)
                                                       javogt@jonesday.com
14                                                     JONES DAY
                                                       3161 Michelson Drive
15                                                     Suite 800
                                                       Irvine, CA 92612.4408
16
                                                       Attorneys for Defendants
17                                                     LMB MORTGAGE SERVICES, INC.,
                                                       D/B/A LOWERMYBILLS.COM AND CPL
18                                                     ASSETS, LLC, D/B/A CORE DIGITAL
                                                       MEDIA
19

20

21

22

23

24

25

26

27

28

                                                       -2-
     Case 2:19-cv-00179-KJM-DMC Document 21 Filed 03/25/19 Page 3 of 3


 1          I, Jenice Thakur, declare:

 2          I am a citizen of the United States and employed in Orange County, California. I am over

 3   the age of eighteen years and not a party to the within-entitled action. My business address is

 4   3161 Michelson Drive, Suite 800, Irvine, California 92612.4408. On March 25, 2019, I served a

 5   copy of:

 6               DEFENDANT CPL ASSETS, LLC d/b/a CORE DIGITAL MEDIA’S

 7               CERTIFICATE OF INTERESTED PARTIES

 8   by electronic transmission.

 9          I am familiar with the United States District Court for the Eastern District of California’s

10   practice for collecting and processing electronic filings. Under that practice, documents are

11   electronically filed with the court. The court’s CM/ECF system will generate a Notice of

12   Electronic Filing (NEF) to the filing party, the assigned judge, and any registered users in the

13   case. The NEF will constitute service of the document. Registration as a CM/ECF user

14   constitutes consent to electronic service through the court’s transmission facilities. Under said

15   practice, the following CM/ECF users were served:

16   David W. Hall
     Hedin Hall LLP
17
     Four Embarcadero Center, Suite 1400
18   San Francisco, CA 94104

19   Attorneys for Plaintiff BILL HANSEN
20

21          Executed on March 25, 2019, at Irvine, California.
22

23
                                                   /s/ Jenice Thakur
24                                                 Jenice Thakur

25

26

27

28

                                                    -3-
